Citation Nr: 0816241	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-01 409	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the right ear.  

2.  Entitlement to compensation benefits for status post 
gallbladder removal pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

3.  Entitlement to compensation benefits for prostate cancer 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for varicose veins of the left leg.  

5.  Entitlement to an increased (compensable) evaluation for 
defective hearing in the left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The veteran had active service from June 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which, in 
part, denied an increased evaluation for varicose veins of 
the left leg, and a February 2006 RO decision which denied 
the veteran's claim with respect to the remaining issues on 
appeal.  


FINDING OF FACT

In May 2008, the Board was notified by the Cleveland RO that 
the appellant died in December 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


